DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed January 7, 2021 has been received and entered.
3.	Claims 1-18 are currently pending.

Election/Restrictions
4.	In the amendment filed January 7, 2021, applicant added claims 11-18.  Applicant requested that claims 11-18 be placed in the same group with claim 10, i.e. Group II as set forth in the restriction requirement of September 21, 2021.  Applicant also requested examination of claims 11-18 even if they are not placed in the same group with claim 10.  
Claims 11-18 are not considered to be part of Group II.  Group II is directed to a method for preparing an agent while claims 11-18 are directed to a method for inhibiting or alleviating Aβ-induced damage in the hippocampus in a patient.  Thus, Group II is directed to a method of making a composition while claims 11-18 are directed to a method of treatment.  Thus, claims 11-18 lack unity with Group II and with Group I because the linking technical feature of an extract from inflamed tissue inoculated with vaccinia virus is not a special technical feature because this feature as known in the art as admitted by applicant on pages 1 and 2 of the specification.  Thus, applicant’s election of claims 11-18 with traverse is acknowledged and accepted as being responsive to the restriction requirement.
	Applicant has traversed the restriction requirement on the ground(s) that the finding of the lack of unity a posteriori is premature because a full search of the prior art had yet to be conducted.  However, a search of the prior art is not required to determine that there is a lack of 
5.	Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 11-18 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims are indefinite because there is a lack of antecedent basis for the limitation “the function” as set forth in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi (US 5,103,558).
	This reference teaches a method for treating Alzheimer’s disease by administering a composition comprising an extract from inflamed rabbit skin tissue which has been inoculated with vaccinia virus (see Example 1; column 4, line 66; and column 5, lines 36-40).
The reference does not specifically teach that the administration of the extract inhibits or alleviates Aβ-induced damage in the hippocampus including oxidative damage or Aβ deposition, suppresses the expression of HIF-1α or Bax.  However, as discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process…”.   In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s specification and claim 16 state that individuals “in need” of these effects are individuals with Alzheimer’s disease.  Thus, applicant’s claims are drawn to treating the same patients as taught in the reference.  Therefore, the prior art administration of the extract would 

9.	No claims are allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655